MEMORANDUM OPINION
NIX, Presiding Judge:
This is an original proceeding filed by the petitioner seeking to challenge the judgment and sentence in Oklahoma County Case #31370 and #31239. An appeal in case #31370 is still pending in this Court, and we have held repeatedly:
“Where an appeal from the judgment and sentence under which petitioner is serving is pending in the Court of Criminal Appeals, the Court will refuse to entertain an application for writ of habeas corpus.”
See, Kessinger v. Page, Okl.Cr., 407 P.2d 1005.
It is, therefore, the order of this Court that the petition for writ of habeas corpus is hereby dismissed.
BUSSEY and BRETT, JJ., concur.